                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

JOHN SIMS,                                         )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )      No. 1:19-cv-01030-TWP-TAB
                                                   )
WEXFORD HEALTH 501 Holiday Dr., Foster             )
Plaza Four, Pittsburgh, PA 15220,                  )
CHELSIE BOYCE Nurse,                               )
LISA BLOUNT Nurse,                                 )
MELANIE JOHNSON Nurse,                             )
LARA COMWAY Nurse,                                 )
JENNIFER FLETCHER Nurse,                           )
HEATHER DAVIS Nurse,                               )
JERRY MELE Nurse,                                  )
SARAH MARTIN Nurse,                                )
MEGAN WARD Nurse,                                  )
MARRISSA RUNYAN Nurse,                             )
HOLLY DENMAN Nurse,                                )
LARA MCNEW Nurse,                                  )
DEBRA ELLINGTON Nurse,                             )
NICOLE CLAYBORN Nurse,                             )
CHRISTOPHER SHERRON Nurse,                         )
RHONDA MCCARTNEY Nurse, Individually               )
and in their official capacities,                  )
                                                   )
                            Defendants.            )


  ENTRY SCREENING COMPLAINT, DISMISSING INSUFFICIENT CLAIMS, AND
                  DIRECTING SERVICE OF PROCESS

                                   I. Screening of the Complaint

       A.     Legal Standards

       Plaintiff John Sims was formerly incarcerated at the New Castle Correctional Facility (New

Castle). Because the plaintiff is currently a “prisoner” as defined by 28 U.S.C. § 1915A(c), the

Court has an obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on the
defendants. Pursuant to § 1915A(b), the Court must dismiss the complaint if it is frivolous or

malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to “a less stringent standard than pleadings drafted by lawyers.”

Cesal, 851 F.3d at 720.

B.     Allegations

       The complaint filed on March 14, 2019, names as defendants Wexford Health and sixteen

nurses who worked at New Castle. Mr. Sims names the defendants in their individual and official

capacities. For relief, Mr. Sims seeks compensatory damages.

       Mr. Sims alleges that he asked each of the defendant nurses for medical care during the

period of February 18, 2018, through February 24, 2018. He was on suicide watch during most of

this time. Dkt. 1 at 8. He alleges that he requested his high blood pressure medication, reported

that his blood pressure was high, and that he was experiencing chest pain. The defendant nurses

refused to provide treatment or to submit his health care request forms. He alleges that he thereafter

had a mini stroke. In September 2018, after he had the mini stroke, he was put back on some type

of high blood pressure medication.
C.      Analysis

        The only allegation against Wexford Health is a conclusion that it “is legally responsible

for” his having a mini stroke. Dkt. 1 at 4. Wexford Health is identified as the company that hires

nurses to work at New Castle. Wexford is treated as a government entity for purposes of Section

1983 claims. See Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760, 766 fn.6 (7th Cir. 2002); but

see Shields v. Illinois Department of Correction, 746 F.3d 782, 790 (7th Cir. 2014) (finding

“substantial grounds to question the extension of the Monell holding for municipalities to private

corporations”). “The central question is always whether an official policy, however, expressed …

caused the constitutional deprivation.” Glisson v. Indiana Department of Correction, et al., 849

F.3d 372, 379 (7th Cir. 2017) (holding also that the failure to make policy itself may be actionable

conduct); see also Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir. 2008). Mr. Sims does not allege

any facts that suggest that a constitutional deprivation was caused by an express policy or custom

of Wexford Health. Therefore, the claim against Wexford Health is dismissed for failure to state

a claim a claim upon which relief can be granted.

        The official capacity claims against the nurse defendants are dismissed as unnecessary

and for failure to state a claim a claim upon which relief can be granted because there is no

claim for injunctive relief.

        The deliberate indifference Eighth Amendment damages claims shall proceed against the

sixteen nurse defendants in their individual capacities.

        These are the claims the Court discerns in the complaint. If Mr. Sims believes that

additional claims were alleged in the complaint but not identified by the Court, he shall have

through July 15, 2019, in which to identify those claims.
                                    II. Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

nurses 1) Chelsie Boyd; 2) Lisa Blount; 3) Melanie Johnson; 4) Lara Comway; 5) Jennifer

Fletcher; 6) Heather Davis; 7) Jerry Mele; 8) Sarah Martin; 9) Megan Ward; 10) Marrissa Runyan;

11) Holly Denman; 12) Lara McNew; 13) Debra Ellington; 14) Nicole Clayborn; 15) Christopher

Sherron; and 16) Rhonda McCartney, in the manner specified by Rule 4(d). Process shall consist

of the complaint filed on March 14, 2019 (docket 1), applicable forms (Notice of Lawsuit and

Request for Waiver of Service of Summons and Waiver of Service of Summons), and this Entry.

       The clerk shall terminate from the docket defendant Wexford Health.

       The clerk is requested to send a copy of this Entry to attorney Douglass R. Bitner.

       IT IS SO ORDERED.


       Date:    6/17/2019




Distribution:

JOHN SIMS
232623
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838


Nurse Chelsie Boyd
MEDICAL EMPLOYEE
New Castle Correctional Facility
1000 Van Nuys Rd.
PO Box A
New Castle, IN 47362
Nurse Lisa Blount                  Nurse Sarah Martin
MEDICAL EMPLOYEE                   MEDICAL EMPLOYEE
New Castle Correctional Facility   New Castle Correctional Facility
1000 Van Nuys Rd.                  1000 Van Nuys Rd.
PO Box A                           PO Box A
New Castle, IN 47362               New Castle, IN 47362

Nurse Melanie Johnson              Nurse Megan Ward
MEDICAL EMPLOYEE                   MEDICAL EMPLOYEE
New Castle Correctional Facility   New Castle Correctional Facility
1000 Van Nuys Rd.                  1000 Van Nuys Rd.
PO Box A                           PO Box A
New Castle, IN 47362               New Castle, IN 47362

Nurse Lara Comway                  Nurse Marrissa Runyan
MEDICAL EMPLOYEE                   MEDICAL EMPLOYEE
New Castle Correctional Facility   New Castle Correctional Facility
1000 Van Nuys Rd.                  1000 Van Nuys Rd.
PO Box A                           PO Box A
New Castle, IN 47362               New Castle, IN 47362

Nurse Jennifer Fletcher            Nurse Holly Denman
MEDICAL EMPLOYEE                   MEDICAL EMPLOYEE
New Castle Correctional Facility   New Castle Correctional Facility
1000 Van Nuys Rd.                  1000 Van Nuys Rd.
PO Box A                           PO Box A
New Castle, IN 47362               New Castle, IN 47362

Nurse Heather Davis                Nurse Lara McNew
MEDICAL EMPLOYEE                   MEDICAL EMPLOYEE
New Castle Correctional Facility   New Castle Correctional Facility
1000 Van Nuys Rd.                  1000 Van Nuys Rd.
PO Box A                           PO Box A
New Castle, IN 47362               New Castle, IN 47362

Nurse Jerry Mele                   Nurse Debra Ellington
MEDICAL EMPLOYEE                   MEDICAL EMPLOYEE
New Castle Correctional Facility   New Castle Correctional Facility
1000 Van Nuys Rd.                  1000 Van Nuys Rd.
PO Box A                           PO Box A
New Castle, IN 47362               New Castle, IN 47362
Nurse Nicole Clayborn              Nurse Rhonda McCartney
MEDICAL EMPLOYEE                   MEDICAL EMPLOYEE
New Castle Correctional Facility   New Castle Correctional Facility
1000 Van Nuys Rd.                  1000 Van Nuys Rd.
PO Box A                           PO Box A
New Castle, IN 47362               New Castle, IN 47362

Nurse Christopher Sherron          Courtesy Copy to:
MEDICAL EMPLOYEE
New Castle Correctional Facility   Douglass R. Bitner
1000 Van Nuys Rd.                  Katz Korin Cunningham, P.C.
PO Box A                           The Emelie Building
New Castle, IN 47362               334 North Senate Avenue
                                   Indianapolis, IN 46204
